ANSTEAD, Judge,
dissenting.
This is an appeal from an order enjoining a lawyer from any contact with clients of his former law firm. While there may be substantial questions involved as to the ethical propriety of the lawyer’s conduct, as well as questions of the lawyer’s potential civil liability for interference with the former firm’s relationship with its clients, I do not believe those matters are sufficient to bar all communications between the lawyer and the clients, especially since the clients have a right to choose counsel, regardless of the wisdom of that choice. Cf. State ex rel. Branch v. DuVal, 249 So.2d 468 (Fla. 3d DCA 1971).